UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 14, 2017 Progenics Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 000-23143 13-3379479 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One World Trade Center, New York, New York 10 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code ( ) 975-25 00 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ It em 5.07 . Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Progenics Pharmaceuticals, Inc. (the “Company”) held on June 14, 2017, stockholders voted on the following matters set forth below. 1. The nominees for election to the Company’s Board of Directors were elected to hold office until the Company’s next Annual Meeting of Stockholders, based upon the following votes: Nominees Votes For Votes Against Abstentions Broker Non-Votes Peter J. Crowley 47,676,068 484,725 24,799 15,820,499 Mark R. Baker 47,769,866 379,723 36,003 15,820,499 Bradley L. Campbell 47,659,957 487,889 37,746 15,820,499 Karen J. Ferrante 47,671,270 489,632 24,690 15,820,499 Michael D. Kishbauch 47,664,304 495,989 25,299 15,820,499 David A. Scheinberg 47,669,016 490,034 26,542 15,820,499 Nicole S. Williams 47,667,033 493,681 24,878 15,820,499 2. The proposal to approve, on an advisory basis, the compensation of the Company’s Named Executive Officers was approved, based upon the following votes: Votes For Approval Votes Against Abstentions Broker Non-Votes 475,452 54,419 15,820,499 3. The proposal on the frequency of future advisory votes on compensation of named executive officers was recommended, on an advisory basis, based upon the following votes: 1 Year 2 Years 3 Years Abstentions 22,224 5,735,244 42,166 4. The proposal to ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2017 fiscal year was approved, based upon the following votes: Votes For Approval Votes Against Abstentions Broker Non-Votes 120,502 100,755 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROGENICS PHARMACEUTICALS, INC. By: /s/ Patrick Fabbio Patrick Fabbio Senior Vice President and Chief Financial Officer Date: June 15, 2017
